Citation Nr: 1420914	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from July 1960 to August 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

The Veteran's appeal was previously before the Board in July 2010, August 2011, August 2013, and December 2013, when it was remanded for further development.  As this decision is fully favorable to the Veteran, compliance with the prior remands is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the most probative evidence of record establishes that the Veteran was exposed to loud noise in service and the Veteran's current bilateral hearing loss had its onset from an injury, disease, or event of active service origin.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for bilateral hearing loss is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Claim for Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hearing loss, as am orrganic diseases of the nervous system, is listed as a disease under § 3.309 as a chronic disease.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran demonstrated a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A private audiological evaluation in November 2007 demonstrated pure tone threshold values of 45 bilaterally at 4000 Hertz as well as 40 at 1000 Hertz.  In another private evaluation in August 2010, the Veteran had pure tone threshold values of 40 decibels or greater bilaterally at 1,000, 2,000, and 4,000 Hertz.  As such, Shedden element (1) has been demonstrated.

The record reflects that the Veteran had extensive in-service noise exposure from various weapons fire, generators, and SONAR (Sound Navigation and Ranging) equipment.  He never used hearing protection.  Therefore, Shedden element (2) has been satisfied.  

Finally, the Veteran has stated that he noticed hearing loss and tinnitus (which is already service connected) first in service and immediately after separation, but did not seek treatment until it progressively worsened years later and he had trouble understanding his wife and daughter.  He now has trouble with conversations with background noise.  He worked for many years in law enforcement, but fired weapons only on the range and used hearing protection.  

The Board finds that the Veteran's testimony as to the onset of his hearing loss in service, and continuation since service, satisfies Shedden element (3).  As noted, hearing loss is a disability that may be established by continuity of symptomatology after service.  The Veteran is competent to report that the hearing loss he suffered began in service due to noise exposure as it came to him through his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

The Board finds that the Veteran's lay statements are credible, as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board therefore finds that not only is there evidence of in-service incurrence of the hearing loss disability, but that the hearing loss has continued from separation to the present.  While there are medical opinions in the file that do not find the Veteran has a current hearing loss disability, or find that any hearing loss is unrelated to service, the opinions do not acknowledge that the Veteran has suffered a hearing loss disability under 38 C.F.R. § 3.385 as demonstrated by the private evaluations and the Veteran is competent and credible to report that he began experiencing hearing loss in service and has experienced progressive hearing loss ever since service under 38 C.F.R. §§ 3.307, 3.309.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


